                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

 DENNIS CONKLIN                                                              PLAINTIFF

                  v.                    Civil No. 5:19-cv-05096

 SHERIFF SHAWN HOLLOWAY; and
 DEPUTY TAYLOR                                                           DEFENDANTS


                                      OPINION AND ORDER

          This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Benton County Detention

Center.

          By Order (ECF No. 6) entered on May 22, 2019, Plaintiff was directed to file an amended

complaint. The amended complaint was to be filed by June 17, 2019. Plaintiff was advised that

failure to comply with the Order “shall result” in the dismissal of the case.

          To date, Plaintiff has not filed an amended complaint. Plaintiff has not sought an extension

of time to comply with the Order. No mail has been returned as undeliverable.

          The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added). Additionally, Rule

5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.


                                                  [1]
       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, her failure to obey

the order of the Court, and her failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 26th day of June 2019.




                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE




                                                [2]
